Exhibit No (10.1 )

 

* * *  PORTIONS OF THIS EXHIBIT MARKED BY BRACKETS ("[* * * ]") HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED PORTIONS
HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.      * *
*

 

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (“Agreement”) is entered into as of November 3, 2015
(“Effective Date”), by and between Amerx Healthcare Corporation, a Florida
corporation (“Seller”) and [***] (“Buyer”).

R E C I T A L S

WHEREAS, Seller is engaged in the business of wound dressing technologies
including the development, production and distribution of proprietary [***];

WHEREAS, Buyer is engaged in the business of creating, manufacturing and selling
products for [***], among others; and

WHEREAS, Buyer desires to purchase the notification and clearance under section
510(k) of the Food, Drug and Cosmetics Act relating to [***] as shown and
described in (a) the 510(K) Premarket Notification attached as Exhibit 1, (b)
the 510(K) Summary attached as Exhibit 2, (c) the letter [***], from the
Department of Health and Human Services to Seller attached as Exhibit 3, and (d)
the Indications for Use attached as Exhibit 4 (collectively the "Notification
and Clearance"), and Seller is willing to assign the same to Buyer in accordance
with the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

IT IS HEREBY AGREED AS FOLLOWS:

1. Assets Purchased and Liabilities Assumed.

          1.1 Purchase and Sale of Notification and Clearance.  Seller hereby
sells and assigns, and Buyer hereby purchases and accepts from Seller on the
terms and conditions set forth herein, all rights, title and interest in the
Notification and Clearance and in the intellectual property associated with the
device described in the Notification and Clearance, if any (hereinafter "Assets
Purchased"). Buyer assumes all continuing reporting obligations consistent
therewith. In addition, Buyer acknowledges that Seller is not warranting or
representing the adequacy of the submission or formula for [***] under the
510(k) Approval, and Buyer further acknowledges that Seller has not heretofore
marketed [***]under the 510(k) Approval.  Buyer is not purchasing any inventory
of [***] currently held by Seller. Furthermore, Buyer shall have no right to the
use of any of the following trade names owned by Seller: [***]. Seller hereby
agrees to grant Buyer a revocable license to compliance documentation in its
possession concerning [***] for purposes of Food and Drug Administration
compliance requirements, including device control records.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

PURCHASE AGREEMENT

Page 1 of 7 

 

    

 

 





          1.2 Liabilities Assumed. Buyer does not assume any liabilities
relating to any [***] manufactured by Seller or its subcontractors. Seller does
not assume any liabilities relating to any product manufactured, marketed or
sold under the 510(k) Approval transferred hereunder, by Buyer or its
subcontractors.

2. Payment.

          2.1 Payment. Buyer shall pay to Seller for the purchase of the Assets
Purchased the sum of $300,000 (the "Purchase Price") according to the following
conditions and payment schedule:

                    a. Upon execution of this Agreement, Buyer shall pay Seller
the sum of Seventy Five Thousand ($75, 000.00) Dollars.

                    b. Every six (6) months from the date of execution of this
Agreement, Buyer shall pay Seller an additional sum of Seventy Five Thousand
($75,000.00) Dollars until Buyer has made total payments of $300,000.

          2.2 Security Interest. As security for the timely payment of the
Purchase Price, Seller shall retain a security interest in the inventory,
accounts, general intangibles, contract rights, equipment, products, and
proceeds thereof, of Buyer's relating to products manufactured under the
Notification and Clearance, until the final payment is made under section 2.1.
Seller may file a UCC-1 Financing Statement relating to such security interest.
When the final payment has been made under section 2.1, Seller shall release its
security interest and shall file an UCC Termination Statement.

          2.3 Medium of Payment. Buyer shall make all payments under section 2
in United States dollars.

3. Representations and Warranties of Seller. Seller warrants and represents, and
acknowledges that Buyer is relying upon, the following:

 

          3.1 Seller is now a corporation duly organized and validly existing
and in good standing under the laws of the State of Florida. Seller has taken
all corporate action necessary and has the authority to sell the Assets
Purchased under the terms and conditions contained in this Agreement.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

PURCHASE AGREEMENT

Page 2 of 7 

 

 

  

 

 



          3.2 The execution, delivery, and performance of this Agreement has
been duly approved by the directors and shareholders of Seller.

          3.3 Neither Seller nor Seller's shareholders have employed any broker
or finder in connection with the transaction contemplated by this Agreement or
taken any action that would give rise to a valid claim against any party for a
brokerage commission, finder's fee, or other like payment.

          3.4 The documents that are attached as Exhibits 2, 3 and 4 are true
and correct copies of the originals of said documents, and Seller is not aware
of any information that would cause the Notification and Clearance to be
declared invalid, revoked, withdrawn, or otherwise made a nullity.

          3.5 OTHER THAN THE FOREGOING, SELLER MAKES NO WARRANTY WHATSOEVER WITH
RESPECT TO THE NOTIFICATION AND CLEARANCE UNDER SECTION 510(K) OF THE FOOD, DRUG
AND COSMETICS ACT RELATING TO [***], INCLUDING ANY (A) WARRANTY OF
MERCHANTABILITY; OR (B) WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, WHETHER
EXPRESS OR IMPLIED BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF
TRADE OR OTHERWISE.

4. Representations and Warranties of Buyer. Buyer warrants and represents, and
acknowledges that Seller is relying upon, the following:

 

          4.1 Buyer is now a corporation duly organized and validly existing and
in good standing under the laws of the State of Florida. Buyer has taken all
corporate action necessary and has the authority to purchase the Assets
Purchased under the terms and conditions contained in this Agreement.

          4.2 The execution, delivery, and performance of this Agreement has
been duly approved by the directors and shareholders of Buyer.

          4.3 The execution, delivery, and performance of this Agreement will
not violate or breach any agreement to which the Buyer is a party.

          4.4 Neither Buyer nor Buyer's shareholders have employed any broker or
finder in connection with the transaction contemplated by this Agreement or
taken any action that would give rise to a valid claim against any party for a
brokerage commission, finder's fee, or other like payment.

5. Indemnifications

          5.1 Seller agrees to indemnify and hold Buyer, its successors and
assigns harmless from and against any and all claims, liabilities, and
obligations of every kind and description, contingent or otherwise, arising out
of or related to any material misrepresentation, breach of representation or
warranty, or failure to fulfill of any agreements on the part of Seller under
this Agreement. If any claim is asserted against Buyer that would give rise to a
claim by Buyer against Seller for indemnification under this section, then Buyer
shall promptly give written notice to Seller concerning such claim and Seller,
at no expense to Buyer, shall defend such claim.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

PURCHASE AGREEMENT

Page 3 of 7 

 

          

 

 



          5.2 Buyer agrees to indemnify and hold Seller, its successors and
assigns harmless from and against any and all claims, liabilities, and
obligations of every kind and description, contingent or otherwise, arising out
of or related to (a) the manufacture, sale and marketing of any product marketed
pursuant to the 510(k) Approval transferred hereunder by Buyer, its
subcontractors or assignees, (b) the continuing reporting obligation of Buyer
pursuant to 510(k) Approval transferred hereunder, or (c) any material
misrepresentation, breach of representation or warranty, or failure to fulfill
of any agreements on the part of Buyer under this Agreement. If any claim is
asserted against Seller that would give rise to a claim by Seller against Buyer
for indemnification under this section, then Seller shall promptly give written
notice to Buyer concerning such claim and Buyer, at no expense to Seller, shall
defend such claim.

6. Further Documents, Actions, and Non-Compete.

          6.1 The parties agree that they shall execute and deliver such
documents and instruments, take such further action as is necessary, provide all
information, and take or forbear from all such action as may be necessary or
appropriate to carry out and accomplish the purposes and intent of this
Agreement.

          6.2 Seller agrees and acknowledges that, as a material inducement to
Buyer, Seller agrees not to engage in the sale of any product with the same or
similar formulation that includes [***], in any manner whatsoever, directly or
indirectly, including without limitation, competing as a proprietor, partner,
joint venturer, investor, shareholder, director, officer, employee, consultant,
independent contractor, or otherwise. Buyer agrees and acknowledges that, as a
material inducement to Seller, Buyer agrees not to engage in the sale of any
product with the same or similar formulation to [***], except that device
described [***]and that device with a gauze, in any manner whatsoever, directly
or indirectly, including without limitation, as a proprietor, partner, joint
venture, investor, shareholder, director, officer, employee, consultant,
independent contractor, or otherwise. Buyer further agrees not to engage in
marketing the product(s) it manufactures under the Notification and Clearance,
for purposes of use as an OTC product in the field [***], and/or market said
product(s) [***]as an alternative to Amerx product(s). In addition, Buyer agrees
not to engage in marketing the product(s) it manufactures under the Notification
and Clearance, with specific reference [***]contained in the device formulation
itself.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

PURCHASE AGREEMENT

Page 4 of 7  

 

 

 

 



7. Miscellaneous.

          7.1 Successors. This Agreement shall be binding upon and inure to the
benefit of Buyer and Seller and their legal representatives, successors and
assigns.

          7.2 Limitation. Nothing contained in this Agreement shall be construed
as conferring by implication, estoppel or otherwise upon Licensee, any license
under any trade secrets, or know how of Licensor and no such license or other
rights shall arise from this Agreement or from any acts, statements or dealings
resulting in the execution of this Agreement.

          7.3 Notices. Any notices permitted or required under this Agreement
shall be deemed given upon the date of personal delivery or 48 hours after
deposit in the United States mail, postage fully prepaid, return receipt
requested, addressed to Buyer at:

[***]

 

addressed to Seller at:

Amerx Healthcare

1300 S. Highland Avenue

Clearwater, FL 33756

Attention: Justice Anderson

 

or at any other address as any party may, from time to time, designate by notice
given in compliance with this section.

          7.4 Law Governing. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.

          7.5 Titles and Captions. All section titles or captions contained in
this Agreement are for convenience only and shall not be deemed part of the
context nor effect the interpretation of this Agreement.

          7.6 Entire Agreement. This Agreement contains the entire understanding
between and among the parties and supersedes any prior understandings and
agreements among them respecting the subject matter of this Agreement.

          7.7 Agreement Binding. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

          7.8 Attorney Fees. In the event that any action, suit, or other legal
or administrative proceeding arising out of or related to this Agreement is
instituted or commenced by either party hereto against the other party, the
prevailing party shall be entitled to recover its actual attorneys’ fees and
court costs from the non-prevailing party, including those on appeal.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

PURCHASE AGREEMENT

Page 5 of 7 

 



 

 

  

          7.9 Computation of Time. In computing any period of time pursuant to
this Agreement, the day of the act, event or default from which the designated
period of time begins to run shall be included, unless it is a Saturday, Sunday
or a legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.

          7.10 Pronouns and Plurals. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons may require.

          7.11 Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

          7.12 Parties in Interest. Nothing herein shall be construed to be to
the benefit of any third party, nor is it intended that any provision shall be
for the benefit of any third party.

          7.13 Savings Clause. If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.

          7.14 Relationship. The relationship created by this Agreement shall be
strictly that of buyer and seller and no agency, partnership or joint venture
shall be deemed to be created hereby. Nothing in this Agreement shall constitute
one party as an agent or legal representative of any other party for any purpose
whatsoever, and no party is granted no right or authority hereunder to assume or
create any obligation, express or implied, or to make any representation,
warranties or guarantees, on behalf of any other party.

 

          7.15 Confidential Information. Much of the information concerning the
manufacture, sales, or marketing [***] that is part of the Assets Purchased is
confidential and proprietary and is not in the public domain (“Confidential
Information”) including, without limitation, any specification, formulation,
bill of materials, design information, [***] safety and effectiveness, quality
assurance plans, marketing strategies, business plans and strategies, inventions
(whether or not the subject of pending patent applications), trade secrets,
know-how, cost and profit data, distribution and marketing plans, and business
and financial information. Seller agrees to keep all such Confidential
Information confidential and shall not disclose it or make use of it, except for
purposes authorized by this Agreement, nor disclose any Confidential Information
to any person or firm unless previously authorized in writing to do so.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

PURCHASE AGREEMENT

Page 6 of 7 

 



 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.



      [***] Date   Date             Amerx Healthcare, Corp.   Date

 



 

EXHIIBIT 1 [***]

EXHIIBIT 2 [***]

EXHIIBIT 3 [***]

EXHIIBIT 4 [***]

 

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

PURCHASE AGREEMENT

Page 7 of 7 

 

